department of the treasury internal_revenue_service commerce dallas texas release number release date org address legend org name of org aug -uil person to contact identification_number contact telephone number in reply refer to te_ge review staff this is a final adverse determination as to yout exempt status under sec_501 of the intemal revenue code our adverse determination was made for the following reasons failute to provide records of the otganization and failure to meet the reporting requirements under sec_6001 and sec_6033 of the internal_revenue_code oe a matter of legislative grace and taxpayers have the burden of exemption from income_tax is establishing their entitlement to exemptions sec_6033 requites organizations exempt from tax to keep such records and render such statements as ate tequited by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requites organizations exempt from tax to submit such additional information as may be requited by the intemal revenue setvice for the purpose of inquiring into the organization's exempt status despite numerous requests to you to ptovide information to conduct an examination of your form_990 for the year ended 20xx and 20xx no requested information has been provided to us to meet the requirement for exemption under sec_501 and section org fail sec_1_501_c_4_-1 of the income_tax regulations which states an organization is opetated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community based on the above we ate revoking your otganization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx you ate required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after december 20xx you are required to file form_1120 u s_corporation income_tax retum form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be chatged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number ate shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal revenue setvice local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically cortect tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations attached copy of 886-a department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date legend org nameoforg address address of org form s taxpayer_identification_number org address tax_year s ended person to contact id number contact numbers telephone fax certified mail -return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope letter rev catalog number 34801v form 886-a rev date schedule number or exhibit report of examination name of taxpayer org december 20xx december 20xx tax identification_number year period ended issue name tax exempt status per return per exam december 20xx 20xx legend org name of organization president name of president date xx issue whether the organization's tax-exempt status under sec_501 should be revoked because it failed to provide necessary information to complete the examination of its form_990 for the tax periods shown above facts the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an examination of form_990 for the tax period s ending december 20xx the service requested information as follows e march 20xx - the organization was sent an examination letter letter with form_4549 information_document_request idr and was contacted by phone revenue_agent called the president at the time to discuss the parameters of the examination the rights of the organization outlined in publication were also discussed at that time president stated that the treasurer secretary would be the primary contact person for the organization during the examination e march 20xx - treasurer called to discuss the ongoing examination the idr which was sent with e e the examination letter was discussed with treasurer she agreed to provide the documents and information requested of the organization she indicated that the information would be provided by march 20xx april 20xx - the organization did not respond or provide the information and documents that were requested of it the organization was contacted by phone president answered the phone and indicated that treasurer would return the phone call shortly by latest the next day april 20xx - the organization did not reply to the phone message left on april 20xx the irs agent called treasurer to discuss the status of the examination she indicated that she had left a voice message with the agent on april 20xx no such message was received treasurer committed to faxing the documents and information requested by april 20xx may 20xx - no information or documents were received from the organization the irs agent called the organization and left a message with the receptionist form 886-a rev januarv report of examination schedule number or exhibit name of taxpayer org december 20xx december 20xx tax identification_number year period ended e may 20xx - the organization did not reply to the message left on may 20xx the organization was called and a second message was left with the receptionist the receptionist indicated that would return the call may 20xx - the organization did not reply to the messages left on may and may 20xx the organization was called to discuss the status of the examination treasurer indicated that she had not compiled any of the information because she was attending to the needs of her sick uncle she requested an extension of time to provide the information she committed to faxing the information by may 20xx june 20xx - the organization did not provide the information or documents requested of it the organization - _ si was contacted by phone _ treasurer committed to provide the documents and information by june 20xx the importance of providing the information was emphasized to june 20xx -- the organization did not provide the information or documents requested of it the organization was contacted by phone when the revenue_agent asked to sneak with __ treasurer the receptionist held her hand over the phone and it appeared that she was talking to _ treasurer the individual told the receptionist to tell the revenue_agent that she was not there a message was then left with the receptionist to have _ treasurer call the revenue_agent treasurer - - june 20xx - the organization did not reply to the message left on june 20xx the organization was e e __ president once again contacted by phone and a message was left with the receptionist june 20xx - the organization did not reply to the messages left on june and june 20xx the revenue_agent then attempted to contact president to discuss with her the status of the examination and the lack of cooperation that the organization was providing when the revenue_agent asked the receptionist if he could speak with _ treasurer answered the phone _ treasurer indicated that she was put in as the new president of the organization and that all correspondence should go through her she also indicated that she would not provide the documents that were requested of the organization and that she felt that the irs had no rights to those documents june 20xx -- a follow-up letter was sent certified mail the c ganization was informed that the scope of the examination had been broadened the organization was given until july 20xx the certified receipt was signed july 20xx - the organization faxed a request to extend the due_date from july 20xx to july 20xx to provide the information requested of it from the june 20xx information_document_request july 20xx - the organization failed to provide the information and documents requested of it the treasurer indicated that she had organization was contacted by phone to discuss the status of the examination mailed all of the information requested from the organization on july 20xx august 20xx - the package that _ treasurer indicated that she mailed on july 20xx was not received the irs agent called the organization and left a message with the receptionist august 20xx - the organization failed to respond to the message left on august 20xx the irs agent called the organization and left a second message with the receptionist october 20xx - the organization failed to respond to the message left on august and august 20xx the irs agent called the organization and left a third message with thes form 886-a rev date report of examination schedule number or exhibit name of taxpayer org december 20xx december 20xx tax identification_number year period ended receptionist october 20xx -- the organization failed to respond to the message left on august august and october 20xx the organization was contacted by phone the revenue_agent asked to speak with an officer of the organization other than treasurer the organization's current treasurer indicated that treasurer is the only individual authorized to discuss tax matters november 20xx - the organization has failed to provide any of the documents the examination the irs agent called the organization and left a message with the receptionist january 20xx- the organization was issued a draft report of examination proposing a revocation of their exempt status due to lack of response the report was sent certified mail the certified mail was signed for on february 20xx the organization failed to respond to the draft report of examination and has not provided any of the documents that were requested of it during the examination that were requested of it during law sec_6033 of the code provides except as provided in sec_6033 a every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual retum of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of section form 886-a schedule number or exhibit rev january name of taxpayer org report of examination december 20xx december 20xx tax identification_number year petiod ended of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government's position in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing ofa complete and accurate annual information and other required federal tax forms the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax and the availability of these records for inspection by authorized internal revenue officers or employees the organization failed item to make available the records for inspection by authorized internal revenue officers or employees by refusing to provide the necessary information as requested and refusing to respond to the efforts of the service to obtain necessary information therefore item and are also failed in that they could not be determined to have been met it is the irs's position that the organization's exempt status should be revoked based on according to revrul_59_95 1959_1_cb_627 as stated above the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer's position the organization was issued a draft report of examination proposing a revocation of their exempt status due to lack of response the organization failed to respond to the draft report and has not provided its position conclusion the government concludes that the organization does not qualify for exemption from federal_income_tax under sec_501 c as a result of this finding the organization will be subject_to the income_tax imposed by sec_11 file forms for all tax periods ending after january 20xx and is required to form 886-a catalog number 20810w page publish no irs cov department of the treasuty-internal revenue service
